Name: Council Decision (CFSP) 2016/602 of 23 March 2016 on the signing and conclusion of the Participation Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine)
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe;  politics and public safety
 Date Published: 2016-04-20

 20.4.2016 EN Official Journal of the European Union L 104/1 COUNCIL DECISION (CFSP) 2016/602 of 23 March 2016 on the signing and conclusion of the Participation Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, in conjunction with Article 218(5) and (6) of the Treaty on the Functioning of the European Union, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Article 10(4) of Council Decision 2014/486/CFSP (1) provides that detailed arrangements regarding the participation of third States are to be covered by agreements concluded in accordance with Article 37 of the Treaty on European Union. (2) On 7 December 2015, the Council adopted a Decision authorising the opening of negotiations for a Participation Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (the Agreement). (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Participation Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 9(1) of the Agreement. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 23 March 2016. For the Council The President A.G. KOENDERS (1) Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (OJ L 217, 23.7.2014, p. 42).